Citation Nr: 0949035	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disorder.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left great toe disorder.

3.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

4.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an adjustment disorder.

5.	Entitlement to service connection for a bilateral arm 
disorder.

6.	Entitlement to service connection for a chronic disability 
manifested by chest pain.

7.	Entitlement to service connection for a bilateral hip 
disorder.

8.	Entitlement to service connection for a right shoulder 
disorder.

9.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to 
March 1975.  The Veteran also had other periods of unverified 
service in a reserve component. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Veteran testified before the undersigned Acting Veterans 
Law Judge at a July 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran testified at his July 2009 hearing before the 
Board that he received treatment at the Temple VA Medical 
Center, beginning in approximately 1980 or 1981.  A review of 
the record reveals that records from the Temple VAMC prior to 
2001 have not been requested and are not associated with the 
claims files.  Therefore, a remand to request these records 
is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
adjudicators are deemed to have constructive notice of VA 
treatment records); Dunn v. West, 11 Vet. App. 462, 466-67 
(1998).

As to the applications to reopen claims of entitlement to 
service connection for bilateral knee, left great toe, and 
low back disorders as well as an adjustment disorder, the 
Board finds that a remand is also required because the 
Veteran has not as yet been provided adequate 38 U.S.C.A. 
§ 5103(a) (West 2002) notice in accordance with the United 
States Court of Appeals for Veterans Claims (Court) holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, a 
remand to provide this notice is required.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the 
Temple VA Medical Center all of the 
Veteran's pre-2001 treatment records, 
including all of his records from the 
1980's and 1990's.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Because these are Federal records, if 
they cannot be located or no such records 
exist, the Veteran should be notified in 
writing and a memorandum memorializing 
the unavailability of these records 
associated with the claims files.  All 
actions to obtain the requested records 
should be documented fully in the claims 
files.

2.  As to the applications to reopen 
claims of entitlement to service 
connection for bilateral knee, left great 
toe, and low back disorders as well as an 
adjustment disorder, the RO/AMC should 
provide the Veteran with updated VCAA 
notice in accordance with the Court's 
holding in Kent, supra, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and 38 C.F.R. § 3.159 (2009) which notice 
should include notice of 38 C.F.R. 
§ 3.156.  As to all the other issues on 
appeal, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra, as well as 38 U.S.C.A. 
§§ 5103, 5103A, and 38 C.F.R. § 3.159.

3.  After completing the above, and any 
other development deemed necessary, the 
RO/AMC should readjudicate the Veteran's 
claims based on the entirety of the 
evidence.  If any benefit sought on 
appeal is not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  After the Veteran 
has had an adequate opportunity to 
respond to the supplemental statement of 
the case, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

